Amended Order filed October 25, 2011.




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-11-00445-CV
                                      ____________

                     KRISTOFER THOMAS KASTNER, Appellant

                                              V.

     THE KROGER CO., ANN POTTER and MELINDA COOMBS Appellees


                            On Appeal from the 189th District Court
                                    Harris County, Texas
                              Trial Court Cause No. 2008-45365


                               AMENDED               ORDER

       No record has been filed in this appeal. According to information provided to this
court, this is an appeal from a judgment signed May 6, 2011. Appellant filed his notice of
appeal on May 18, 2011. Appellant also filed an affidavit of indigence. On May 23,
2011, the Harris County District Clerk filed a contest to appellant’s affidavit of inability to
pay costs. This court has been advised that to date, there has been no order signed on the
District Clerk’s contest.
       Texas Rule of Appellate Procedure 20.1 governs the procedure to be followed when
a party seeks to appeal without the advance payment of costs. Rule 20.1(i) provides that
the trial court must either conduct a hearing or sign an order extending the time to conduct
a hearing within 10 days after the contest was filed. Tex. R. App. P. 20.1(i)(2). The time
for conducted a hearing must not be extended for more than 20 days from the date the order
extending the hearing is signed. Tex. R. App. P. 20.1(i)(3). If the trial court has not
signed an order sustaining the contest within the period set for the hearing, the affidavit’s
allegations will be deemed true, and the party will be allowed to proceed without advance
payment of costs. Tex. R. App. P. 20.1(i)(4).

       In this case, the contest to appellant’s affidavit was filed more than four months ago.
The time period to conduct a hearing and sign an order sustaining the contest has long
passed. This court has no discretion to grant an extension of time to conduct the hearing
on the contest or to sign an order on the contest. If a trial court does not have plenary
power, it has no authority to conduct a hearing on a contest.           See In re J.B., No.
12-03-00033-CV, 2003 WL 1922835, at *2 (Tex. App.—Tyler April 23, 2003, no pet.).
Accordingly, we issue the following order:

       The allegations in appellant’s affidavit of indigence are deemed true and appellant is
allowed to proceed without the advance payment of costs. See Tex. R. App. P. 20.1(i)(4);
see also In re Douglas, 333 S.W.3d 273, 282 (Tex. App.—Houston [1st Dist.] 2010, pet.
denied). The Harris County District Clerk is ordered to file a clerk’s record in this appeal
on or before November 28, 2011.

       The trial court has advised this court that the judgment signed May 6, 2011, granted
a motion for summary judgment. A reporter’s record of the hearing is not necessary in
summary judgment proceedings. See McConnell v. Southside I.S.D., 858 S.W.2d 337,
343, n.7 (Tex. 1993); Rios v. Northwestern Steel & Wire Co., 974 S.W.2d 932, 936 (Tex.
App.—Houston [14th Dist.] 1998, no pet.). Motions for summary judgment are decided
solely on the written pleadings, affidavits and discovery on file with the trial court. See

                                              2
Tex. R. Civ. P. 166a(b). Accordingly, no reporter’s record is required to be provided
without advance payment of costs in this appeal unless appellant establishes that the record
is necessary to his appeal.



                                          PER CURIAM



Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




                                             3